Citation Nr: 0520081	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  00-07 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to March 
1970.  

This appeal arises from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied an increased rating, in 
excess of 30 percent, for post-traumatic stress disorder.  
Subsequently, the veteran moved to Puerto Rico.  

The Board of Veterans' Appeals (Board) remanded the claim for 
additional development in July 2003.  The development ordered 
has been completed.  Stegall v. West, 11  Vet. App. 268 
(1998).  

The RO in a February 2005 rating decision granted an 
increased rating to 70 percent for post-traumatic stress 
disorder.  


FINDING OF FACT

The veteran's symptoms of PTSD produce total occupational 
impairment.  



CONCLUSION OF LAW

The criteria for 100 percent rating for PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board finds that VA has satisfied its duties to the 
appellant under the Veterans Claims Assistance Act of 
2000 (VCAA).  As the decision below grants the benefits 
sought, no further consideration of whether VA has 
complied with VCAA is required.  

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2003).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).  

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own names.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  

Factual Background and Analysis.  The RO granted service 
connection for an anxiety neurosis with secondary vascular 
headaches in an October 1970 rating decision.  A 30 percent 
disability rating was assigned.  

An August 1998 Incident Report revealed the veteran had been 
employed as a labor service representative for the last 23 
years.  The veteran was referred for an emergency evaluation 
after an altercation with a client.  The veteran's judgment 
and impulse control were noted to be very fragile.  A 
diagnosis of intermittent explosive disorder was noted.  

In September 1998, the veteran submitted a claim for an 
increased rating for his nervous disorder.  The veteran was 
afforded a VA examination in October 1998 to determine the 
severity of his service-connected anxiety disorder.  The VA 
examiner determined that the veteran's symptoms were related 
to the veteran's traumatic experiences in the Republic of 
Vietnam.  The veteran had been doing reasonably well until 
the last several months, when he started having difficulty 
with a recurrence of anxiety feelings.  He had a sense of 
apprehension, difficulty with impulse control, rage reactions 
and difficulties with authority at work.  He also had noticed 
a problem with absent-mindedness.  Recurrent post-traumatic 
stress disorder of moderate severity was diagnosed.  A Global 
Assessment of Functioning (GAF) score of 51 was assigned.  

A VA Social Worker, in a January 1999 letter to the Social 
Security Administration, wrote that the veteran had become 
increasing unstable since August 1998.  The veteran had been 
treated at the Bronx VA since August 1998.  He had periods of 
instability and rage.  During one incident at his job he had 
to be physically restrained.  His symptoms of post-traumatic 
stress disorder included insomnia, nightmares, intrusive 
thoughts, depression, irritability and rage.  Due to the 
severity of his symptoms the veteran was evaluated as being 
totally and permanently disabled.  

A residual functional capacity assessment dated in January 
1999 reveals the veteran had marked limitation in his ability 
in the following areas: to maintain attention and 
concentration for extended periods; to maintain regular 
attendance, be punctual within customary tolerance; to 
sustain activities without supervision; to work around others 
without being distracted; to make simple work related 
decisions; to interact appropriately with the general public; 
to accept instructions or criticism; to get along with peers; 
and to maintain socially appropriate behavior and to adhere 
to basic standards of neatness and cleanness.  

Records from the Social Security administration include a 
Doctor's or Certified Practitioner's Statement of Employee's 
Disability which indicates the veteran was medically disabled 
for work in August 1998.  The diagnoses were chronic severe 
post-traumatic stress disorder and major depression.  In the 
opinion of Dr. L., the veteran was completely and permanently 
disabled.  

March 1999 VA records reveal the veteran had moved to Puerto 
Rico from New York after retiring from his job.  Due to his 
frequent anger at clients and other people at work it was 
recommended that he retire.  He was swearing a lot and had a 
short temper.  Since retiring he was tranquil and less angry 
and was trying to control himself.  He was having difficulty 
sleeping.  The veteran wanted to continue his treatment at VA 
in Puerto Rico.  

November 2000 VA psychiatry records reveal the veteran had 
failed to take his medications and was exhibiting hostile 
behavior.  He was hospitalized.  

An April 2002 VA examination report indicated the veteran's 
behavior and emotional reactions limited his social and labor 
capacities.  A GAF of 55 was assigned.  

The Board has noted the veteran does not demonstrate the 
symptoms listed in the Diagnostic Code as being indicative of 
total disability due to post-traumatic stress disorder.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  The 
specified factors for each incremental psychiatric rating are 
not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Any analysis 
should not be limited solely to whether the symptoms listed 
in the rating scheme are exhibited; rather, consideration 
must be given to factors outside the specific rating criteria 
in determining the level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  

In Mauerhan, the Court rejected the argument "that the DSM-
IV criteria should be the exclusive basis in the schedule 
governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 
443.  The Court indicated that the symptoms listed in the 
regulation were not intended to be an exhaustive list, but 
rather served as examples of the type and degree of the 
symptoms as would justify a particular rating.  The Court 
also pointed out that the Board was not precluded from 
consideration of additional or other criteria in reaching its 
determination as to the degree of impairment resulting from a 
psychiatric disorder.  Mauerhan, 16 Vet. App. at 442-444.

The Board did note the GAF scores ranging from 51 to 55.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32.  

In this instance, the evidence demonstrates the veteran 
retired from his work after an altercation at work.  The 
records in August and October 1998 clearly demonstrate the 
veteran's symptoms of post-traumatic stress disorder 
increased to such a degree that the veteran was having 
difficulty controlling his temper.  The August 1998 incident 
report reveals the veteran had a screaming match with a 
client at work.  Subsequently, he was placed on Workmen's 
Compensation and given leave.  The veteran is now retired and 
continuing to receive treatment at VA for his post-traumatic 
stress disorder.  

The pertinent fact in this instance is that the veteran is 
totally occupationally impaired.  The evidence demonstrates 
the veteran is no longer able to tolerate a work environment, 
or to control or regulate his behavior to conform to the 
requirements of the workplace.  

The evidence supports the grant of an increased rating for 
post-traumatic stress disorder, based on total occupational 
impairment.  An increased rating to 100 percent for post-
traumatic stress disorder is warranted.   


ORDER

A 100 percent rating for post-traumatic stress disorder is 
granted, subject to regulations governing the award of 
monetary benefits.  




	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


